            Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 1 of 29




                                 IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF PUERTO RICO

    UNITED STATES OF AMERICA,
                                                                 CIVIL NO. 20-248 (DRD)
      Plaintiff,

       v.

    [1] MARÍA MILAGROS CHARBONIER-LAUREANO,
    [2] FRANCES ACEVEDO-CEBALLOS,
    [3] ORLANDO MONTES-RIVERA,
    [4] ORLANDO GABRIEL MONTES-CHARBONIER,

      Defendants.



                                           OPINION AND ORDER

            Pending before the Court is Codefendant, María Milagros Charbonier-Laureano’s Motion

to Dismiss Counts Two and Three (Section 666 Counts). See Docket No. 81. 1 Codefendants,

Orlando Montes-Charbonier, Orlando Montes-Rivera and Frances Acevedo-Ceballos also filed

requests for dismissal. See Docket Nos. 85, 87 and 89, respectively. The Government filed a

Response in Opposition thereto. See Docket No. 86. Thereafter, Charbonier-Laureano filed a

Reply. See Docket No. 101.

            For the reasons stated herein, the Court hereby DENIES the Defendants’ requests for

dismissal. See Docket Nos. 81, 85, 87 and 89.

                            I.       FACTUAL AND PROCEDURAL BACKGROUND

            On August 7, 2020, a Grand Jury returned an Indictment against the Defendants for the

following violations: knowingly and willfully conspir[ing] and agree[ing] together and with each


1
 All Codefendants filed motions for joinder as to Charbonier-Laureano’s request for dismissal. See Docket Nos. 85,
87 and 89.
        Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 2 of 29




other, and with other persons both known and unknown to the Grand Jury to commit the

following offenses against the United States: (a) theft concerning programs receiving federal

funds; (b) bribery and kickbacks concerning programs receiving federal funds as to Codefendants,

María Milagros Charbonier-Laureano (hereinafter, “Charbonier-Laureano”), Orlando Montes-

Rivera (hereinafter, “Montes-Rivera”) and Orlando Montes-Charbonier (hereinafter, “Montes-

Charbonier”); (c) bribery and kickbacks concerning programs receiving federal funds as to

Codefendant, Frances Acevedo-Ceballos (hereinafter, “Acevedo-Ceballos”); and (d) honest

services fraud in violation of 18 U.S.C. § 371 (hereinafter, “Count One”); for federal funds theft

as to all Defendants in violation of 18 U.S.C. §§ 666(a)(1)(A) and 2 (hereinafter, “Count Two”);

federal funds bribery and kickbacks as to Codefendants, Charbonier-Laureano, Montes-Rivera

and Montes-Charbonier in violation of 18 U.S.C. §§ 666(a)(1)(B) and 2 (hereinafter, “Count

Three”); federal funds bribery and kickbacks as to Codefendant, Acevedo-Ceballos in violation of

18 U.S.C. §§ 666(a)(2) and 2 (hereinafter, “Count Four”); honest services wired fraud as to all

Defendants in violation to 18 U.S.C. §§ 1343 and 1346 (hereinafter, “Counts Five through Ten”);

and money laundering as to Codefendants, Charbonier-Laureano, Montes-Rivera and Montes-

Charbonier, in violation to 18 U.S.C. §§ 1956(a)(1)(B)(i) and 2 (hereinafter, “Counts Eleven and

Twelve”); and obstruction of justice as to Codefendant, Charbonier Laureano in violation to 18

U.S.C. § 1519. See Indictment, Docket No. 2.

       On February 17, 2021, Charbonier-Laureano filed a Motion to Dismiss Counts Two and

Three (Section 666 Counts) (Docket No. 81) essentially arguing that § 666 of the U.S. Code does

not extend to all purported bribery acts, irrespective of whether the government unit involved

had a federal program or received federal funds. According to Charbonier-Laureano, “[t]he


                                                2
        Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 3 of 29




alleged bribe must involve an agent of an organization, government, or agency that received

more than $10,000 in federal benefits. Because the [Puerto Rico House of Representatives],

which is the governmental unit at issue, received no federal funding or benefits during the time

charged in the Indictment (2017-2020), the jurisdiction threshold is not met in Mrs. Charbonier’s

case.” Docket No. 81 at 2.

       It is further argued that the Government’s theory is based on an incorrect interpretation

of United States v. Bravo-Fernández, 722 F.3d 1 (1st Cir. 2013) (hereinafter, “Bravo-Fernandez I”),

wherein the First Circuit concluded that under certain circumstances, a legislator may be

considered an “agent” of the Commonwealth of Puerto Rico under § 666. See Docket No. 81 at

3. According to Charbonier-Laureano, Bravo-Fernández I did not enter into “whether merely

alleging that a state or territory received $10,000 in benefits from the federal government

satisfies Section 666[’s] jurisdictional threshold” as “the legislator charged was a senator and the

government introduced evidence that the Puerto Rico Senate, the unit at issue in that case,

received more than $10,000 in federal funds.” Id. at 3. Instead, the case at bar revolves around

the fact that “[i]n each of the calendar years 2017, 2018, 2019, and 2020, the Commonwealth of

Puerto Rico received in excess of $10,000 from the United States government under federal

programs involving grants, subsidies, loans, guarantees, insurance, and other forms of

assistance,” (Docket No. 2, at ¶ 50) and not on the fact that it is the Puerto Rico House of

Representatives the agency where Charbonier-Laureano’s alleged proscribed conduct occurred

and not the Commonwealth of Puerto Rico as a whole. To that end, Charbonier-Laureano argues

that “[t]he Indictment fails to allege a specific Federal Program [required element of the offense]

because there is none – as it related to the PR House” not the Commonwealth of Puerto Rico, as


                                                 3
        Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 4 of 29




the Government attempts to demonstrate. Id. at 15. Accordingly, without reference to a specific

federal program, the jurisdictional threshold required pursuant to § 666 fails.

        On another note, Charbonier-Laureano argues that “this Court should dismiss the Section

666 counts because the alleged violations are barred by the bona fide salary exception. 18 U.S.C.

§ 666(c).” Docket No. 81 at 20. According to Charbonier-Laureano, “[Codefendant] Acevedo was

paid a salary for the legitimate work she performed,” hence, it is uncontroverted that

[Codefendant] Acevedo “earned [her salary] in good faith for work done for the employer.” See

id. (citing U.S. v. George, 841 F.3d, 55 62 (1st Cir. 2016)).

        In turn, the Government argues that the Defendant’s argument “is directly and

unambiguously foreclosed by Bravo-Fernández I, 722 F.3d at 8-9, which held that Puerto Rico

legislators are agents of the Commonwealth.” Docket No. 86 at 1. The Defendants’ alternative

argument that said case law “was erroneously decided, has been overruled, or has been

augmented by additional extra-textual requirements,” is unfounded. See id. Contrary to the

argument raised by Charbonier-Laureano, “Bravo-Fernández II did not annul, erode, or cast any

doubt on the Bravo-Fernandez I holding that Puerto Rico legislators are ‘agents’ of the

Commonwealth under § 666,” rather, “‘the entity [the senator] represented as an agent’ was ‘the

Commonwealth of Puerto Rico.’” Id. (citing United States v. Bravo-Fernandez, 913 F.3d 244, 246

(1st Cir. 2019)) (hereinafter, Bravo-Fernandez II). Furthermore, the Government sustains that the

“Defendant’s argument that the government must identify in the Indictment a particular federal

program within the meaning of 18 U.S.C. § 666(b) lacks any support in the case law, which instead

categorically provides otherwise.” Id. Finally, contrary to Charbonier-Laureano’s argument, the

Government asserts that “a fraudulently inflated salary cannot be ‘bona fide.’” Id. at 12.


                                                   4
        Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 5 of 29




        However, a proper analysis of the parties’ motions requires careful scrutiny of the

underlying legal framework.

                                      II.     RELEVANT COUNTS

        The instant controversy pertains to Counts Two and Three of the Indictment. See Docket

No. 2. Count Two charges Charbonier-Laureano for “being an agent of the Commonwealth of

Puerto Rico [who] fraudulently obtained money from the PR Commonwealth by unlawfully

inflating [Codefendant] Acevedo’s government salary and retaining the inflated portion of that

salary for the defendants’ own use and benefit” in violation to 18 U.S.C. § 666(a)(1)(A). Id., at

¶ 52.

        Whereas, Count Three charges Charbonier-Laureano for “corruptly soliciting and

demanding for her own benefit and accepting and agreeing to accept things of value [from]

defendant Acevedo, that is Acevedo’s alleged inflated salary,” in violation to 18 U.S.C. §§

666(a)(1)(B) and 2. Docket No. 81 at 5; see also Docket No. 2, at ¶ 56.

        In both Counts, the Government alleges that “[i]n each of the calendar years 2017, 2018,

2019, and 2020, the Commonwealth of Puerto Rico received in excess of $10,000.00 from the

United States government under federal programs involving grants, subsidies, loans, guarantees,

insurance, and other forms of assistance.” at ¶¶ 50, 54.

                                       III.   LEGAL STANDARD

        “In all criminal prosecutions, the accused shall enjoy the right . . . to be informed of the

nature and cause of the accusation.” U.S. Const. amend. VI. Honoring this sacred provision, the

Federal Rules of Criminal Procedure state that “[t]he indictment . . . must be a plain, concise, and

definite written statement of the essential facts constituting the offense charged . . .” Fed. R.


                                                 5
        Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 6 of 29




Crim. P. 7(c)(1). Compliance with these fundamental provisions requires that “[a]n indictment ...

set forth each element of the crime that it charges.” Almendarez-Torres v. United States, 523 U.S.

224, 228 (1998) (citing Hamling v. United States, 418 U.S. 87, 117 (1974)); see also United States

v. Resendiz-Ponce, 549 U.S. 102, 107 (2007).

       Federal Rule of Criminal Procedure 12(b)(1) allows a party to “raise by pretrial motion any

defense, objection, or request that the court can determine without a trial on the merits.”

(emphasis added). A motion to dismiss an indictment, either entirely or partially, “must be raised

by pretrial motion if the basis for the motion is then reasonably available and the motion can

be determined without a trial on the merits.” (emphasis added). Fed. R. Crim. P. 12(b)(3)(B)(v).

       When evaluating a motion to dismiss an indictment or its counts, “[i]t should not be

necessary to mention the familiar rule that, at this stage of the case, the allegations of the

indictment must be taken as true.” Boyce Motor Lines v. United States, 342 U.S. 337, 343 n. 16

(1951); see also 1A Wright, Liepold, Henning & Welling, Federal Practice and Procedure § 194,

(4th ed., April 2015 Supplement)(collecting cases). Further, “[w]hen reviewing a pleading for

sufficiency, courts should consider the indictment in its entirety, . . . and should be guided by

common sense and by practical rather than by technical considerations.” 1 Wright, Liepold,

Henning & Welling, Federal Practice and Procedure § 125, (4th ed., April 2015 Supplement)

(collecting cases). Therefore, “[i]t is generally sufficient that an indictment set forth the offense

in the words of the statute itself as long as those words set forth all the elements of the offense

without any uncertainty or ambiguity.” United States v. Brown, 295 F.3d 152, 154 (1st Cir. 2002)

(internal quotation marks and citation omitted).




                                                 6
           Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 7 of 29




                                       IV.     LEGAL ANALYSIS

   A. Is Defendant Charbonier-Laureano an Agent of the Commonwealth of Puerto Rico?

       Pursuant to § 666, the Government must establish that the person involved in the theft

or bribery concerning programs receiving federal funds, is “an agent of an organization, or of a

State, local or Indian tribal government, or any agency thereof.” 18 U.S.C. §§ 666(a)(1), (a)(2).

Said statute defines the term “agent” as “a person authorized to act on behalf of another person

or a government and, in the case of an organization or government, includes a servant or

employee, and a partner, director, officer, manager and representative.” Id. § 666(d)(1). In turn,

the term “government agency” is defined as “a subdivision of the executive, legislative, judicial,

or other branch of government, including a department, independent establishment,

commission, administration, authority, board, and bureau, and a corporation or other legal entity

established, and subject to control, by a government or governments for execution of a

governmental or intergovernmental program.” Id. § 666(d)(2). The Court must determine

whether a legislator is “an agent of . . . a State . . . government” as defined by § 666. The Court

finds that Charbonier-Laureano is an “agent” of a “state” and “government” and proceeds to

explain.

       In Bravo-Fernández I, the First Circuit dealt with a bribery between a businessman and a

Puerto Rico Senator, who unsuccessfully argued that a senator is not an agent of the

Commonwealth of Puerto Rico. See Bravo-Fernández I at 8-9. Said forum “reject[ed] any notion

that state legislators are categorically exempt from prosecution under § 666.” Id. at 8. In fact,

according to the First Circuit, “the plain language of the statute includes a ‘representative’ of a

‘government’ in the list of positions that fall under the statute’s definition of ‘agent,’ 18 U.S.C.


                                                 7
         Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 8 of 29




§ 666(d)(1), and there is no more classic government ‘representative’ than a legislative branch

officer.” Id. (Emphasis ours). Therefore, the Court finds evident that “Congress clearly sought to

apply § 666 to legislative-branch officials.” United States v. Lipscomb, 299 F.3d 303, 333 (5th Cir.

2002). For instance, the Fifth Circuit found that “Lipscomb is an ‘agent’ under the statute because

he is an ‘officer’ of Dallas. 18 U.S.C. § 666(d)(1) (2000). Even if he were merely an agent of a

‘subdivision of the [ ] legislative ... branch of government,’ the statute's text would still cover

him.” 18 U.S.C. § 666(d)(2)(2000). Id. at fn. 155.

        It was further argued in Bravo-Fernández I, that the Defendant “may only be appropriately

classified as a representative (and thus an agent) of the Puerto Rico Senate, and not—as the

indictment alleged—of the Commonwealth as a whole.” Id. at 9. Said argument was rejected by

the First Circuit as follows:

        Once again we need go no further than the plain language of the statute to
        conclude that [the senator] may be properly considered “agent[]” of the
        Commonwealth of Puerto Rico. Among the five types of entities for which one may
        be an agent within the meaning of § 666 is a state government. See 18 U.S.C.
        § 666(a)(1), (2) (referring to “an agent of an organization, or of a State, local, or
        Indian tribal government, or any agency thereof”). The Puerto Rico Senate is a
        constituent part of the Commonwealth government, created by the Puerto Rico
        Constitution. See P.R. Const. art. III, § 1. Its members are thus part of the limited
        category of government officials who represent the “State” as a whole, unlike
        employees of localities or of agencies at every level of government. As such, they
        easily fall within the concept of “an agent of . . . a State . . . government.” [The
        senator] [was] thus properly considered [an] agent[] of the Commonwealth of
        Puerto Rico under § 666.

Id. As there is no additional case law regarding this issue in the First Circuit, this Court further

found that § 666 is similarly applied in Sister Circuit Courts. Namely, in United States v. Willis, 844

F.3d 155, 159, 167 (3d Cir. 2016), the Third Circuit found that the legislature of the Virgin Islands

was a government agency covered under the federal programs’ bribery statute, hence, the


                                                  8
        Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 9 of 29




executive director of said legislator was considered an agent of the government, as required to

support his conviction under § 666. Similarly, the Fifth Circuit has found that “Congress clearly

sought to apply § 666 to legislative-branch officials.” Lipscomb, 299 F.3d at 333. In turn, the

District Court of Columbia “acknowledge[d] that a legislator who misuses his legislative authority

to facilitate corrupt practices affecting agency programs that receive federal funds may well fall

within the ambit of § 666. Under those circumstances, the legislator would be engaging in corrupt

acts at the governmental level, not with respect to funds that have been allocated to a specific

agency. Applying § 666 to such conduct would be consistent with the broad ‘corruption focus’

that courts have taken with respect to the statute.” United States v. Sunia, 643 F.Supp. 2d 51, 67

(D.D.C. 2009). Whereas, the District Court of Alabama found that “[s]tate legislators are

‘authorized to act on behalf of . . . a government.’” United States v. McGregor, No. 10-CR-186,

2011 WL 1562882 at *3 (M.D. Ala. Apr. 4, 2011).

       Charbonier-Laureano argues that she is not an agent of the Commonwealth of Puerto

Rico for purposes of § 666 as “Bravo-Fernández I’s interpretation of the ‘agent’ element is based

on an expansive reading of Section 666. After Bravo-Fernández I, however, the Supreme Court

decided the contrary (statutes are not to be interpreted expansively).” Docket No. 81 at 11.

Meanwhile, the Government argues that “[j]ust as Puerto Rico senators are ‘agents’ of the

Commonwealth for purposes of § 666, so too are Puerto Rico representatives (particularly at-

large representatives like Defendant whose constituency is literally the entire Commonwealth).”

Docket No. 86 at 7. According to the Government, “the very Puerto Rico constitutional clause

cited in Bravo-Fernandez treats identically the state Senate and House.” Id.; see also P.R. Const.

art. III, § 1 (“The legislative power shall be vested in a Legislative Assembly, which shall consist of


                                                  9
         Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 10 of 29




two houses, the Senate and the House of Representatives whose members shall be elected by

direct vote at each general election.”).

         Considering that the purpose of § 666 is the protection of federal funds, if Charbonier-

Laureano is not found to be an agent of the Commonwealth, the funds granted to the

Commonwealth, would be insufficient to satisfy the requirements set forth by § 666(b). In fact,

the statute cannot reach any government employee who misappropriates purely local funds,

without regard to how organizationally removed the employee is from the particular agency that

administers the federal program. See United States v. Phillips, 219 F.3d 404, 411 (5th Cir. 2000).

This doctrine applies even if the House of Representatives as a subsection of the Commonwealth

does not receive benefits directly or as an assignee under a federal program. Essentially, a

determination as to whether Charbonier-Laureano is an “agent” of the Commonwealth precedes

a determination as to whether the money allocated to the Commonwealth of Puerto Rico is

applicable to her as a legislator.

         Upon consideration of the parties’ positions, the Court must conclude that Charbonier-

Laureano falls within the scope of the definition of “agent” pursuant to § 666. Particularly,

Charbonier-Laureano was an at-large member of the Puerto Rico House of Representatives, who

was selected by direct vote of all electors registered to vote in Puerto Rico. Notably, Charbonier-

Laureano was the at-large member of the Puerto Rico House of Representatives who received

the highest number of votes in the 2016 General Election between all fourteen (14) candidates.2



2
 The Court takes judicial notice of the fact that Charbonier-Laureano received 136,905 votes, to wit, 9.43% of the
votes registered for the position of Legislator at-large in said election according to the State Election Commission of
Puerto Rico. See Elecciones Generales 2016 Escrutinio, Comisión Estatal de Elecciones, July 15, 2021, 1:56 p.m.,
http://elecciones2016.ceepur.org/Escrutinio_General_77/index.html#es/pic_bar_list/REPRESENTANTES_POR_ACU
MULACION_Resumen.xml.

                                                          10
        Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 11 of 29




Furthermore, the definition of “agent” in § 666 clearly includes a legislator as an agent of the

Commonwealth. Stating otherwise transgresses the purpose of Congress when enacting § 666 as

interpreted by several circuits.

            1. Does a narrower construction of the term “agent” for purposes of § 666 need to
               be applied as opposed to the broad construction provided by Bravo-Fernández I?

        Article III, Section I of the Constitution of the Commonwealth of Puerto Rico (hereinafter,

“PR Constitution”) provides that “[t]he legislative power shall be vested in a Legislative Assembly,

which shall consist of two houses, the Senate and the House of Representatives, whose members

shall be elected by direct vote at each general election.” P.R. Const. art. III, § 1. The PR

Constitution further provides that “[t]he Senate shall be composed of twenty-seven Senators and

the House of Representatives of fifty-one Representatives, except as these numbers may be

increased in accordance with the provisions of Section 7 of this Article.” P.R. Const. art. III, § 2.

Specifically, the PR Constitution provides Puerto Rico Legislature, Senate and House of

Representatives, with the power of redacting and approving bills. Among those bills, is “[t]he

general appropriation act which shall contain only appropriations and rules for their

disbursement.” P.R. Const. art. III, § 17. Particularly, “[a]ll bills for raising revenue shall originate

in the House of Representatives, but the Senate may propose or concur with amendments as on

other bills.” See id.

        Accordingly, the Court finds that the First Circuit’s determination that senators could be

considered “agents” of the Puerto Rico Commonwealth for purposes of § 666 because the




                                                   11
         Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 12 of 29




“Puerto Rico Senate is a constituent3 part of the Commonwealth government, created by the

Puerto Rico Constitution,” is equally applicable to a legislator from the Puerto Rico House of

Representatives. Essentially, a representative is a constituent part of the Commonwealth

government, also created by the PR Constitution, but both houses are responsible for the sine

qua non requirement of redacting and approving the general appropriations bill that is submitted

to the Governor and Financial Oversight and Management Board of Puerto Rico with

specifications as to appropriations and rules of disbursement.

        Among the appropriations that are proposed and approved by both houses are the

budgets that are to be assigned to each member of the Puerto Rico House of Representatives as

well as each member of the Puerto Rico Senate. Therefore, the Court deems that Charbonier-

Laureano, as a legislator at-large, played an important role in the submission and approval of the

general appropriations bill which included her office’s own budget. As rightly explained by the

Codefendant, in order for the Government to rely on § 666, “a public corruption statute, to

charge an elected public official with fraud, then it must base those charges on the elected

official’s actions as a legislator.” Docket No. 101 at 5; see Bravo-Fernández I, 722 F.3d at 14.

Codefendant Acevedo-Ceballos’ salary was determined precisely with part of the budget that was

assigned to Charbonier-Laureano by legislation. Ultimately, pursuant to the Indictment, said

salary was inflated in order to divert salary funds for Charbonier-Laureano’s personal use.

        However, it is Defendant’s position that Bravo-Fernández I “did not determine that the

jurisdictional threshold is satisfied if the PR Commonwealth, as whole, received $10,000 or more



3
 Constituent, n. (17c) 1. Someone who gives another the authority to act as a representative; a principal who
appoints an agent. 2. Someone who is represented by a legislator or other elected official. 3. One part of something
that makes up a whole; an element. Garner, Black’s Law Dictionary, (10th ed. 2014).

                                                        12
       Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 13 of 29




in federal funds.” Docket No. 81 at 11. Notwithstanding, Charbonier-Laureano does concede that

the First Circuit found that senators could be considered “agents” for purposes of § 666.

Notwithstanding, she argues that the interpretation of “agent” in Bravo-Fernández I “is based on

an expansive reading of Section 666.” Id.

       In support thereof, Charbonier-Laureano submits that after Bravo-Fernández I, the

Supreme Court decided that statutes are not to be interpreted expansively. In support thereof,

she claims that U.S. v. McDonnell, 136 S.Ct. 2355, 2373 (2016) found that “a statute in this field

that can linguistically be interpreted to be either a meat axe or a scalpel should reasonably be

taken to the latter.” It is further argued that the narrow construction disposed by the Supreme

Court “coupled with the presumption the Supreme Court required in Bond v. United States, 134

S. Ct. 2077 (2014), [] requires a ‘clear statement’ before federal criminal statutes displace the

exclusive authority of state law.” Docket No. 81 at 12. Therefore, Charbonier-Laureano contends

that since Bond, id., was decided one year after Bravo-Fernández I, the “Bond presumption” was

not applied to § 666 cases. “Had it done so, a narrower interpretation was warranted when

analyzing whether senators were agents of the Commonwealth under Section 666, rather than

an interpretation that expanded federal jurisdiction over state offenses.” Id.

       Whereas, the Government argues that neither case law has a bearing here as they are

clearly distinguishable from the case at bar. Specifically, the Government relies on Salinas v.

United States, 118 S.Ct. 469, 473, 522 U.S. 52, 57 (1997), where the Supreme Court held that “the

broad definition of the ‘circumstances’ to which the statute applies provides no textual basis for

limiting the reach of the bribery prohibition. The statute applies to all cases in which an

‘organization, government, or agency’ receives the statutory amount of benefits under a federal


                                                13
        Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 14 of 29




program. § 666(b).” In further support thereof, the Government relies on the case of United

States v. Sotomayor-Vazquez, 249 F.3d 1, 8-9, wherein the First Circuit described the Supreme

Court’s expansive approach to the applicability of § 666 by finding that even “an outside

consultant with significant managerial responsibility may pose as significant a threat to the

integrity of federal funds as a manager actually employed by the agency in question.” (Emphasis

ours). In further support thereof, the Government provides the Court with two decisions from

other circuits which have held that the McDonnell, supra, decision is not applicable to § 666. For

instance, the Fifth Circuit held that,

        [t]he decision in McDonnell did not address § 666 and interpreted a component
        of a materially different crime. 136 S. Ct. at 2365-75. Moreover, a bribery offense
        under § 666 is not restricted to “official acts,” as defined in § 201(a)(3) and
        interpreted by McDonnell, and broadly bars corruptly soliciting or accepting a
        thing of value in exchange for influence or reward in connection with any business,
        transaction, or series of transactions. § 666(a)(1)(B) & § 666(b).

Winfield v. United States Prob. & Pretrial Servs., 810 F. App'x 343, 344 (5th Cir. 2020), cert. denied,

141 S. Ct. 1076, 208 L. Ed. 2d 535 (2021). In turn, the Second Circuit, while addressing whether

some jury instructions were flawed in a case relating to Hobbs Act extortion in violation to 18

U.S.C. § 201 and § 666, found that “[section § 666], is more expansive than § 201,” as “[s]ection

666 prohibits individuals from ‘solicit[ing] ... anything of value from any person, intending to be

influenced or rewarded in connection with any business, transaction, or series of transactions of

[an] organization, government, or agency.’ We do not see that the McDonnell standard applied

to these counts.” United States v. Boyland, 862 F.3d 279, 291 (2d Cir. 2017) 4. The Court notes

that McDonnell was related to a violation of an “official act” for purposes of the federal bribery


4
 “[Counts] Four, Seventeen, and Nineteen, alleging bribery and bribery conspiracy with respect to the carnival and
real estate schemes, in violation of 18 U.S.C. § 666. Boyland, Id.

                                                       14
       Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 15 of 29




statute under § 201. The Supreme Court does not extend its applicability to § 666 and the

Defendant has failed to submit case law that would suggest otherwise.

       Therefore, the Court deems correct the Government’s position and briefly explains. As

previously discussed in detail, Charbonier-Laureano was a representative at-large of the Puerto

Rico House of Representatives. Being an at-large member of the Puerto Rico House of

Representatives requires receiving votes from all citizens of the Commonwealth of Puerto Rico.

In fact, as previously noted, Charbonier-Laureano was the candidate who received the highest

number of votes in the 2016 General Election between all fourteen (14) candidates for the same

position. See supra note 2, p. 10. The Court further adds that there is nothing in the PR

Constitution that suggests that the Senate represents the government while the House of

Representatives does not. The Puerto Rico House of Representatives is “a constituent part of the

Commonwealth government” just as the First Circuit found the Senate to be. That is precisely the

reason for the First Circuit’s finding that senators are “part of the limited category of government

officials who represent the ‘State’ as a whole, unlike employee of localities or agencies at every

level.” Bravo-Fernández I, 722 F.3d at 9.

       More significantly, there is no case law which supports Charbonier-Laureano’s contention

that a narrower construction of the word “agent” should be applied herein. Without citing cases

in support of her argument, the Court rejects Charbonier-Laureano’s interpretation as

insufficient and therefore, must be DENIED.

       With this hurdle surmounted, the Court must now determine whether a specific federal

program that received benefits in excess of $10,000.00 in federal assistance within the House of




                                                15
       Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 16 of 29




Representatives must be identified as a requirement for § 666 to be applicable to legislators. The

Court deems that it is not required and explains.

   B. Does the Government Need to Identify a Specific Federal Program that Receives Federal
      Benefits within the House of Representatives for § 666 to be Applicable?

       18 U.S.C. § 666(b) reads as follows: “[t]he circumstances referred to in subsection (a) of

this section is that the organization, government, or agency receives, in any one-year period,

benefits in excess of $10,000.00 under a Federal program involving a grant, contract, subsidy,

loan, guarantee, insurance, or other form of Federal assistance.”

       As such, § 666(b) is the sine qua non requirement. Said statute provides that the party in

question must have a relationship with an entity, “organization, government or agency” that

received $10,000.00 under a federal program in some form of federal assistance. This

requirement mandates the juridical element necessary for charges pursuant to § 666.

       First, in order to determine whether an organization participating in a federal assistance

program received benefits, an examination of the program’s structure, operation and purpose

must be performed. See United States v. Fisher, 529 U.S. 667, 679 (2000). Whenever the funds

qualify pursuant to § 666(b), it makes no difference whether the entity received the funds directly

or indirectly. See Bravo-Fernández II, 913 F.3d at 249.

       In fact, the meaning of benefits pursuant to § 666 is not limited to primary target

recipients or beneficiaries. Id. As such, the criminal conduct by the party in question is not

required to be within the funds allocated by the federal program to the governmental entity. To

that end, the Supreme Court held that the required nexus is not between the criminal conduct

and the federal funding. See Salinas, 118 S.Ct. at 471. Although, “[a]n agent violates subsection

b when he engages in the prohibited conduct . . . Subsection b contains nothing to indicate that

                                                16
        Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 17 of 29




‘any transaction involving $5,000 means ‘any federally funded transaction involving $5,000’ or

‘any transaction involving $5,000 of federal funds’[.]” Lipscomb, 299 F.3d at 333. See also Bravo-

Fernández I, 722 F.3d at 11 (holding that “[t]he authority to allocate federal funds is not, however,

an element of section 666”).

       Therefore, the statutory text does not require that the person be authorized to act

specifically with respect to the entity’s funds. United States v. Keen, 676 F.3d 981, 989-90 (11th

Cir. 2012). Instead, it requires that the individual has the authority to “act on behalf of another

person or the government.” 18 U.S.C. § 666(d)(1)(emphasis ours); see also Bravo-Fernández I,

722 F.3d at 9. In fact, “[t]he expansive statutory definition [in § 666(d)(1)] recognizes that an

individual can affect agency funds despite a lack of power to authorize their direct

disbursement.” Phillips, 219 F.3d at 411. Therefore, to broadly protect the integrity of federal

funds given to an agency, § 666 applies to any individual who represents the agency in any way,

as representing or acting on behalf of an agency, that can affect its funds even if the action does

not directly involve financial disbursement. See Bravo-Fernández I, 722 F.3d at 11 (quoting

Phillips, 219 F.3d at 422).

       Accordingly, the essential nexus is not between the funding and conduct, rather, the

connection must be drawn between the criminal conduct and the organization, government, or

agency receiving the federal funding. Phillips, 219 F.3d at 413. “[A]lthough the conduct prohibited

by section 666 need not actually affect the federal funds received by the agency, there must be

some nexus between the criminal conduct and the agency receiving federal assistance.” Id. at

413-14.




                                                 17
       Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 18 of 29




       Notwithstanding, despite that the action need not involve federal funds, one cannot say

that the statute can reach any employee that misappropriates exclusively local funds, without

any regard to just how removed the employee is from the agency or entity that administers the

federal program. Id. at 411. There is an amount of separation from the entity that administers

the federal program and the criminal conduct that would invalidate subsection b. This matter

reiterates the importance of a nexus between the party’s criminal conduct and the agency to

satisfy subsection b.

       As previously discussed, in order for a person to be charged under § 666, he must be “an

agent of an organization, or of a State, local, or Indian tribal government, or any agency thereof-

-… and that the organization, government, or agency received, in any one-year period, benefits

in excess of $10,000 under a Federal program involving a grant, contract, subsidy, loan guarantee,

insurance or other form of Federal assistance.” 18 U.S.C. §§ 666(a) and (b). Further, the nexus

between the criminal conduct and the entity shall be satisfied by an agency relationship from the

party in question to the entity entrusted with the funds. See Phillips, 219 F.3d at 411.

       Taking into account that the Court finds Charbonier-Laureano to be an agent of the

Commonwealth, a local government pursuant to the definition provided by § 666, the benefits

received by the Commonwealth from the federal government are sufficient to satisfy § 666(b).

Hence, the criminal conduct is not required to have any further connection to the federal funding

for the nexus requirement. See Salinas, 522 U.S. at 471.

       The Court recognizes that Charbonier-Laureano’s criminal conduct was not connected to

any funding given by the Commonwealth of Puerto Rico, and she did not act with regards to her

legislative authority. In support thereof, Charbonier-Laureano produced a Certification wherein


                                                18
       Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 19 of 29




the Budget and Finance Office of the Puerto Rico House of Representatives certified that “upon

conducting an analysis of [their] accounting records, the House of Representatives of Puerto Rico

does not receive or distribute federal funds, and has not done so for the past twenty (20) years.”

Docket No. 81, Exhibit 1.

       However, pursuant to Bravo-Fernandez I, § 666 is applicable to any individual who

represents an agency in any way, as representing or acting on behalf of an agency can affect its

funds even if the action does not directly involve financial disbursement to broadly protect the

integrity of federal funds provided to an agency. See Bravo-Fernández I, 722 F.3d at 11; Bravo-

Fernández II, 913 F.3d at 244. Accordingly, by having the authority to “act on behalf of . . . [the]

government” in a legislative capacity, Charbonier-Laureano meets the criteria for § 666 to apply.

Hence, her request for dismissal must be DENIED.

   C. Is the Bona Fide Salary Exception Applicable?

       On another note, 18 U.S.C. § 666(c) provides that “[the] section shall not apply to bona

fide salary, wages, fees, or other compensation paid, or expenses paid or reimbursed, in the usual

course of business.” Charbonier-Laureano alleges that “[t]he underlying conduct alleged in the

Indictment – a purported unlawful raise of Acevedo’s salary – falls squarely within Section

666(c)’s safe harbor. As such, it cannot be the basis to allege a Section 666 violation.” Docket No.

81 at 17. In response, the Government argues that “a fraudulently inflated salary cannot be ‘bona

fide.’” Docket No. 86 at 12.

       According to the First Circuit, the concept of “‘bona fide salary’ means salary actually

earned in good faith for work done for the employer.” United States v. George, 841 F.3d 55, 62

(1st Cir. 2016). Yet said concept has been applied by the First Circuit in limited instances. To wit,


                                                 19
       Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 20 of 29




in George, id., the First Circuit found that a scheme in which employees of a defendant’s bus

company, which received federal funding, were routinely absent from bus company’s premises

during their normal working hours and were instead working at the defendant’s farm was outside

the scope of the bona fide salary exception. The First Circuit also found the bona fide salary

exception unapplicable when a defendant created false time sheets on behalf of fellow

employees of a government-subsidized career development agency who were in turn paid for

hours they never work, due to the fact that the timesheets “were not made in the usual course

of business and thus were not bona fide.” United States v. Dwyer, 238 Fed.Appx. 631, 647-48 (1st

Cir. 2007). Whereas, in United States v. Cornier-Ortiz, 361 F.3d 29 (1st Cir. 2004), the First Circuit

has stated that payments made for what was an underlying legitimate purpose, but intentionally

misapplied to undermine a conflict-of-interest prohibition were not within the bona fide salary

exception.

       There are instances in which a different approach has been taken by other circuits.

However, those decisions are based upon facts wholly dissimilar to those herein involved. For

instance, in United States v. Harloff, 815 F.Supp 618 (W.D.N.Y. 1993), the defendants were

charged for falsifying payrolls by claiming to have worked 40-hour weeks when in fact they had

worked substantially fewer hours than reported. The Western District of New York found that

“[w]hile the exception stated at subsection (c) would not preclude a prosecution involving wages

which are clearly not ‘bona fide,’ its plain language would prevent making a federal crime out of

an employee’s working fewer hours than he or she is supposed to work . . .” 815 F.Supp. at 619.

In another instance, the Sixth Circuit rejected the government’s claim that the bona fide salary




                                                 20
       Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 21 of 29




exception did not apply in a case related to a sale of deputy sheriffs’ jobs in the Shelby County,

Tennessee, Sheriff’s Department. Essentially, the Sixth Circuit found that,

       [u]nfortunately for the government, the indictment does not allege that the jobs
       in question were unnecessary or that the individuals who obtained those
       employment positions did not responsibly fulfill the duties associated with their
       employment. In the absence of such allegations, the government has no support
       for its claims that the salaries paid to the deputy sheriffs were not properly earned
       “in the usual course of business.”

United States v. Mills, 140 F.3d 630, 633–34 (6th Cir. 1998). Both decisions are clearly

distinguishable from the case at bar as the instant Indictment reads as follows,

       [i]t was the purpose of the conspiracy for CHARBONIER, MONTES, MONTES-
       CHARBONIER, and ACEVEDO to enrich themselves by embezzling, stealing,
       obtaining by fraud, and without authority knowingly converting to their use, and
       intentionally misapplying, property and money that was owned by, or was under
       the care, custody, and control of the Commonwealth of Puerto Rico, that is, the
       fraudulently inflated portion of ACEVEDO’s government salary.

Docket No. 2 at ¶¶ 21-22. The Government further described how Mrs. Acevedo’s “government

salary [was] fraudulently increased from approximately $800 to approximately $2,000 and, later,

by approximately September 2019, to as much as approximately $2,900.” Id. at ¶¶ 26-27, 30, 52,

56. Additionally, the Indictment alleges that “Charbonier specifically agreed to raise Acevedo’s

salary, and at all times retained ultimate decision-making authority for all employee salaries in

her office.” Id. As illustrated by the Government, Charbonier-Laureano and her co-conspirators

“engaged in an ongoing scheme to divert salary funds from a federally funded entity for their

own personal use.” Docket No. 86 at 15. George precisely rejects this notion as follows:

       In a variation of this theme, the defendant contends that employee salaries cannot
       be the res purloined under section 666 because the statute carves out a safe
       harbor for ‘bona fide salary’ payments. 18 U.S.C. § 666(c). But this contention
       sweeps too broadly and promotes an interpretation of ‘bona fide salary’ that
       would swallow the statute in a single gulp. Were this the law, a fraudster would
       only have to structure his loot as salary to evade prosecution. We hold, consistent

                                                21
        Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 22 of 29




       with the plain language and evident purpose of the statute, that ‘bona fide salary’
       means salary actually earned in good faith for work done for the employer.

841 F.3d at 62 (Emphasis ours).

       Codefendant Acevedo-Ceballos was Charbonier-Laureano’s employee and “worked in

Charbonier’s office in the House of Representatives or on behalf of a House committee chair by

Charbonier since 2013.” Docket No. 2 at ¶ 12. Although initially, Acevedo-Ceballos earned a bi-

weekly salary of approximately $800.00, her salary was raised on several occasions and by early

2017, her net government salary doubled to over $2,100.00 bi-weekly payments. See id., at ¶ 17.

Thereafter, pursuant to the allegations, “[f]rom mid-2017 until in or about July 2020, Acevedo’s

bi-weekly, net government salary was between $2,700 and $2,900.” Id., at ¶ 18. Whereas,

Charbonier-Laureano earned a bi-weekly net government salary of $2,500.00, ultimately less

than the salary that was being earned by Acevedo-Ceballos as part of the conspiracy. See id., at

¶ 16. It was precisely Charbonier-Laureano’s decision in conspiracy with Acevedo-Ceballos, to

inflate her salary in order to later obtain kickbacks for her own personal use. It cannot be

overlooked that Charbonier-Laureano was the person entitled to distribute her office’s budget.

The same budget that was redacted and approved by the House of Representatives in which she

actively participated as a legislator.

       Accordingly, the Court is prevented from interpreting that a salary which was inflated in

order to divert salary funds for Charbonier-Laureano’s personal use as salary earned in good faith

at this time. Notwithstanding, “[w]hether wages were bona fide is a question of fact for the jury.”

Dwyer, 238 F. App'x at 647. Therefore, the Court stops here. It is the jury’s function to determine

whether the bona fide salary exception applies or not to the defendants when evaluating all the

elements of the offense.

                                                22
         Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 23 of 29




    D. Was Bravo-Fernández I overruled by Bravo-Fernández II?

        The Defendant suggests that Bravo-Fernández I was overruled by Bravo-Fernández II as

when “[d]ismissing the language in Bravo-Fernández I, the First Circuit explained that the issue

of ‘whether ‘benefits’ as used in the statute were received’ was never before the Bravo-

Fernández I court and, thus, ‘not dispositive.’ In other words, any statement on whether the

threshold was met based on the Commonwealth’s receipt of funds in excess of $10,000, was, at

best, mere dictum.” Docket No. 81 at 8; see also Bravo-Fernández II at 248. However, the

Government contends that in Bravo-Fernández II, “the defendants had again been convicted of

§ 666 bribery, but they did not reassert a challenge to the Bravo-Fernández I’s legal determination

that the senator was an ‘agent’ of the Commonwealth; the defendant senator even conceded

that he was an agent of the Commonwealth under the holding of Bravo-Fernández I.” Docket No.

86 at 7.5

        Instead, the defendants in Bravo-Fernández II focused on demonstrating that the

Government failed to establish during the retrial that the Commonwealth had received at least

$10,000.00 in federal “benefits” as required for conviction by 18 U.S.C. § 666(b). Therein, the

Government relied on “the stipulation entered between the parties [which] made no reference

to ‘benefits’ or, for that matter, to any federal program. The stipulation also did not provide

information regarding the intended or actual use of any portion of the $4.7 billion in federal

funds. It only provided that the ‘Commonwealth of Puerto Rico received over $4.7 billion in




5
  For the reader’s reference, the defendant senator, in his appellate brief related to Bravo-Fernández I,
“acknowledge[s] that [the First Circuit] has rejected the arguments contained here [as to whether the Government’s
section 666 charge is flawed], in the direct appeal from the first trial.” United States v. Bravo-Fernández (No. 18-
1370), 2018 WL 3005366, at *18.

                                                        23
        Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 24 of 29




federal funds’ during the relevant time period.” Bravo-Fernandez II, 913 F.3d at 251. The First

Circuit ultimately found said stipulation insufficient to meet the burden required by § 666(b).

        The Court deems evident that the First Circuit’s focus on Bravo-Fernández II was to

determine whether “the entity (a Puerto Rico senator) represent[ing] as an agent, the

Commonwealth of Puerto Rico, received at least $10,000 in federal ‘benefits’ within the meaning

of the statute,” not if the senator was considered an agent of the Commonwealth. Id. at 246. The

First Circuit had already determined that the senator was an agent of the Commonwealth in

Bravo-Fernández I. Therefore, the fact that the senator was an agent was not in dispute, thus,

not overruled by Bravo-Fernández II. A accordingly, Charbonier-Laureano’s argument is

unfounded.

    E. Is a dismissal as to Counts One, Eleven and Twelve warranted as to Codefendants,
       Montes-Rivera and Montes-Charbonier?

        Codefendants Montes-Rivera 6 and Montes-Charbonier joined Charbonier-Laureano’s

arguments for dismissal as to Counts Two and Three as they are both charged in said counts

under aiding and abetting liability. See Docket Nos. 85 and 87. In particular, Montes-Charbonier

alleges that “[a]side from the general contention that ‘[i]t was a purpose of the conspiracy for

[the defendants] to enrich themselves. . .’ there is no specific allegation (or evidence) that [he]

retained or received any portion of the funds at issue.” Docket No. 85 at 2. Montes-Rivera argues,

however, that he was not an employee of the Puerto Rico House of Representatives during the

relevant time period and in order to be liable he must have prior knowledge of the essential




6
 Codefendant Acevedo-Ceballos joined Montes-Rivera’s arguments in seeking dismissal as to the same grounds. See
Docket No. 89.

                                                      24
       Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 25 of 29




elements of the crime such that he can have the opportunity to alter the plan of, if unsuccessful,

withdraw from the enterprise. See Docket No. 87 at 2.

       It is further argued that a dismissal as to Counts One, Eleven and Twelve is warranted as

these are money laundering counts which are based in § 666 violations. According to Montes-

Rivera, “[t]he money laundering Counts (11, 12) alleged that the property involved in the financial

transaction that is[,] the ‘proceeds of some form of unlawful activity’ stem from Acevedo’s

inflated salary (18 U.S.C.§666), so to the extent that these charges are contingent upon Counts

Two and Three it is also requested that they be dismissed.” Docket No. 87 at 3. Therefore, “to

the extent these charges hinge on the validity of Counts Two and Three, they too should be

dismissed.” Docket No. 85 at 3.

       Montes-Charbonier and Montes-Rivera’s attempt to support their allegations by

referencing Rosemond v. United States, 572 U.S. 65, 76 (2014), a gun offense case in which the

Supreme Court sustained that “[a] person aids and abets a crime when (in addition to taking the

requisite act) he intends to facilitate the offense’s commission.” Essentially, “the intent must go

to the specific and entire crime charged . . .” Id. Accordingly, “the government must prove that

an aider and abettor of criminal conduct participated with advance knowledge of the elements

that constitute the charged offense.” United States v. Encarnacion-Ruiz, 787 F.3d 581, 584 (1st

Cir. 2015); see Rosemond, supra. Thereupon, the defendant “can attempt to alter that plan or, if

unsuccessful, withdraw from the enterprise.” Rosemond, 572 U.S. at 78.

       Notwithstanding, the Government deems Montes-Charbonier’s contention insufficient as

the Indictment contains specific allegations as to his involvement in the scheme and the purpose

of the conspiracy as follows:


                                                25
       Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 26 of 29




       21. It was a purpose of the conspiracy for CHARBONIER, MONTES, MONTES-
       CHARBONIER, and ACEVEDO to enrich themselves by embezzling, stealing,
       obtaining by fraud, and without authority knowingly converting to their use, and
       intentionally misapplying, property and money that was owned by, or was under
       the care, custody, and control of the Commonwealth of Puerto Rico, that is, the
       fraudulently inflated portion of ACEVEDO’s government salary.

       22. It was further purpose of the conspiracy for CHARBONIER, MONTES, and
       MONTES-CHARBONIER to enrich themselves by exploiting CHARBONIER’s official
       position as a legislator to obtain bribes and kickbacks from ACEVEDO in exchange
       for inflating ACEVEDO’s government salary and to share in the proceeds of that
       inflated salary.

Docket No. 2, ¶¶ 21-22. The Indictment further alleges that [Charbonier-Laureano] “together

with and aided and abetted by MONTES, MONTES-CHARBONIER . . . did corruptly solicit and

demand for their own benefit and accept and agree to accept, things of value from defendant

ACEVEDO, intending to be influenced and rewarded in connection with a business, transaction,

and series of transactions involving $5,000 or more, that is, ACEVEDO’s inflated government

salary.” Id. at ¶ 56. The Court agrees.

       As previously discussed, “[t]he indictment or information must be a plain, concise, and

definite written statement of the essential facts constituting the offense charged and must be

signed by an attorney for the government.” Fed.R.Crim.P. 7. As such, “[it] is generally sufficient

that an indictment set[s] forth the offense in the words of the statute itself, as long as ‘those

words of themselves fully, directly, and expressly, without any uncertainty or ambiguity, set forth

all the elements necessary to constitute the offen[s]e intended to be punished.’” Hamling v.

United States, 418 U.S. 87, 117, 94 S. Ct. 2887, 2907, 41 L. Ed. 2d 590 (1974) (citing United States

v. Carll, 105 U.S. 611, 612, 26 L.Ed. 1135 (1882)). Therefore, the Court can reasonably conclude

that the Indictment complies with the specificity required as to allege that Montes-Charbonier



                                                26
         Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 27 of 29




and Montes-Rivera were deeply involved in the retention or receiving of portions of the funds at

issue.

         Similarly, the Government rejects Montes-Charbonier’s argument suggesting that he

must personally benefit from fraud in order to be convicted pursuant to offenses under § 666

and honest services fraud under 18 U.S.C. § 1346. In support thereof, the Government brings

forth case law which contradicts the Defendants’ position. Namely, the East District of Virginia

found that “[n]othing in the text of § 666 requires proof of a personal benefit to a defendant to

sustain a conviction and there is no case law imposing such a broad limitation.” United States v.

Spirito, 2020 WL 3913470 at *4 (E.D. Va. July 10, 2020), Slip Copy. Likewise, the Third Circuit has

found that “[t]o support a fraud conviction it is ‘not necessary for the Government to

demonstrate that [the defendant] personally benefitted from [the] scheme.’” United States v.

Riley, 621 F.3d 312, 332 (3d Cir. 2010)(quoting United States v. Goldblatt, 813 F.2d 619, 624 (3d

Cir. 1987).

         As to the dismissal of Counts Eleven and Twelve of the Indictment i.e., money laundering

offenses in violation of 18 U.S.C. § 1956(a)(1)(B)(i), the Government is required to establish that

the targeted financial transactions “involved the proceeds of specified unlawful activity.” 18

U.S.C. § 1956.7 Taking into account that the proceeds at issue herein derive from violations of

§ 666 and § 1346,8 and considering that the Defendants based their request for dismissal solely


7
  (c)(7) the term “specified unlawful activity” means—
(B) with respect to a financial transaction occurring in whole or in part in the United States, an offense against a
foreign nation involving—
[. . .]
(iv) bribery of a public official, or the misappropriation, theft, or embezzlement of public funds by or for the benefit
of a public official. 18 U.S.C. § 1956(c)(7).
8
  For the purposes of this chapter, the term “scheme or artifice to defraud” includes a scheme or artifice to deprive
another of the intangible right of honest services.

                                                          27
        Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 28 of 29




as to the § 666 offense, the money laundering counts as to additional services fraud pursuant to

§ 1346 must remain, even if the § 666 dismissal request is granted.

       Finally, Montes-Charbonier’s argues that his participation was limited to “two instances—

in late 2019 and early 2020—in which Acevedo sent him $500 and he then passed that money to

his father, who deposited it into a bank account he shared with Charbonier, and two occasions

on which Charbonier asked Acevedo by text message to take an envelope to Gaby.” Docket No.

85 at 1-2. However, the Court agrees that “[t]he government need not recite all of its evidence

in the indictment, nor is it limited at trial to the overt acts listed in the indictment.” United States

v. Innamorati, 996 F.2d 456, 477 (1st Cir. 1993). Therefore, the arguments raised by

Codefendants Montes-Charbonier and Montes-Rivera are unfounded and must also be DENIED.

                                        IV.     CONCLUSION

        Charbonier-Laureano requested the Court to dismiss Counts Two and Three of the

Indictment as said counts fail to state essential facts, including those necessary to meet the

jurisdictional threshold. See Docket No. 81. Thereupon, Codefendants Montes-Charbonier and

Montes-Rivera joined Charbonier-Laureano’s request while also requesting dismissal as to

Counts One, Eleven and Twelve of the Indictment due to a purported insufficiency. See Docket

Nos. 83 and 85, respectively. Likewise, Codefendant Acevedo-Ceballos joined both Charbonier-

Laureano’s and Montes-Rivera’s requests for dismissal. See Docket No. 89. Based on the

foregoing, the Court concludes that there are sufficient allegations to support the charge that

Charbonier-Laureano is an agent of the Commonwealth of Puerto Rico for purposes of § 666

pursuant to Bravo-Fernández I. In fact, the criminal conduct is not required to have any further

connection to the federal funding to be met. See Salinas, 522 U.S. at 471. The Court also finds


                                                  28
       Case 3:20-cr-00248-DRD Document 127 Filed 09/10/21 Page 29 of 29




that the Indictment properly specifies the elements of the offenses thereunder in order to allow

the Defendants to prepare a defense should the case at bar proceed to trial. Regarding the bona

fide salary exception, that is a question for the jury. Dwyer, 238 F. App'x at 647. As such, the Court

will not intervene further.

       For all the aforementioned reasons, the Court DENIES Codefendant, Charbonier-

Laureano’s Motion to Dismiss Counts Two and Three (Section 666 Counts) (Docket No. 81);

Codefendant, Montes-Charbonier’s Motion to Dismiss Counts One, Eleven and Twelve (Docket

No. 85); Codefendant, Montes-Rivera’s Motion to Dismiss Counts One, Eleven and Twelve (Docket

No. 87); and Codefendant, Acevedo-Ceballos’ Motion Requesting Dismissal (Docket No. 89). All

Motions for Joinder are hereby NOTED. See Docket Nos. 85, 87 and 89.

       Finally, as the Court deems this matter has been sufficiently briefed by the parties, a

hearing is not warranted.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 10th day of September, 2021.



                                                              S/Daniel R. Domínguez
                                                              Daniel R. Domínguez
                                                              United States District Judge




                                                 29
